 

GaGa Bal QOOSdaR ly -MPB Document 44 Filed 05/13/19 Page 1 of 1 PagelD #: 105

UNITED STATES DISTRICT COURT
Southern District of Indiana

 

Save for E-Filing

NOTICE OF CHANGE OF
ATTORNEY INFORMATION

TO: THE CLERK OF THE COURT AND ALL OTHER PARTIES

 

[|] I have no pending cases in the District Court for the Southern District of Indiana.
I have pending case(s) in the District Court for the Southern District of Indiana.

) 1:19-cr-00024-JPH-DML-3

) 3:12-cv-00051-RLY-DML

) 3:13-mj-00010-WGH-2 (merged)
Pending Case No(s).' —)_ 3:13-mj-00075-WGH-2 (merged)

) 3:17-cr-00025-RLY-MPB-1

) 3:17-mj-00050-MPB-1 (merged)

) 3:18-cr-00031-RLY-MPB-1

Pursuant to Local Rule 5-3, the undersigned counsel notifies the Clerk’s Office of the following changes:

 

 

 

Previous Information: Current Information:
Name: | Michael C. Keating Michael C. Keating
Law Firm, KEATING & LaPLANTE, LLP LAW OFFICES OF STEVEN K. DEIG, LLC
Company,
and/or Agency:
101 N.W. First Street, Suite 116 5615 E, Virginia Street
P.O. Box 3556 Evansville, IN 47715

Address: | Evansville, IN 47734

 

Primary mkeating@keatingandlaplante.com mike@deiglaw.com

 

Secondary
E-mail(s):

 

Telephone

Number: |(8!2) 463-6093 (812) 477-5577

 

Facsimile: |($12) 463-6094 (812) 477-7220

Date: CS //3 //9 s/ Michael C. Keating

' Identify each case in which you have filed a Notice of Appearance and the case is still pending. This Notice must be filed in each pending case.

 

 

 

 

 

 
